BARFIELD, C. J.
We AFFIRM the order summarily denying a motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a) on the ground that the issues raised therein are not cognizable in such a motion. However, we note that the portion of the sentencing hearing transcript attached to the motion demonstrates clearly and unambiguously that the trial court imposed two consecutive life sentences with “a one time minimum mandatory” 25-year term, and to the extent the written sentence may be read to impose consecutive minimum mandatory terms, the oral pronouncement of sentence controls over any subsequent written sentence. Farmer v. State, 670 So.2d 1143 (Fla. 1st DCA 1996); Kyle v. State, 648 So.2d 1238 (Fla. 1st DCA 1995).
MINER and PADOVANO, JJ., CONCUR.